DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/13/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 2, 5-7, 12, 13, and 18-21 under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as set forth in the Non-Final Rejection filed 03/15/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) and Yokoyama et al. (WO 2011/059000 A1) as set forth in the Non-Final Rejection filed 03/15/22 is overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2012/0228598 A1 as the English equivalent of PCT publication WO 2011/059000 A1 (herein referred to as “Yokoyama et al.”).

6.	The Office has relied upon national phase publication US 2011/0073852 A1 as then English equivalent of PCT publication WO 2009/139475 A1 (herein referred to as “Yokoyama et al. 2”).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 2, 5-7, 12, 13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Yokoyama et al. 2 (WO 2009/139475 A1) and Blochwitz-Nomith et al. (US 2010/0026176 A1).
Regarding Claims 1, 5-7, 12, 13, and 21, Yabunouchi et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-injecting/transporting layer, and cathode, the configuration of which is “not limited” ((8), [0079]-[0080], [0146]).  Yabunouchi et al. discloses its inventive compounds comprise the hole-injecting/transporting layer (which can be a single layer or “zone”), either “singly or in combination with other material to form a hole injecting/transporting layer”; such other materials include well-known materials employed for the hole-injecting/transporting layer of an organic EL device, preferably aromatic tertiary amine compounds ([0136]-[0140], [0144]).  The thickness of the hole-injecting/transporting layer is at 5 nm ([0144]); the ionization energy of this layer is 5.5 eV or smaller ([0135]).  Yabunouchi et al. discloses its inventive compounds are of the following form:
A-L-B
(general formula (1), [0028]) where A represents the following:

    PNG
    media_image1.png
    83
    83
    media_image1.png
    Greyscale

(general formula (2), [0033]); Ar1 = any one of general formulae (4)-(9) and Ar2 = substituted or unsubstituted aryl group having 5-50 ring atoms ([0036], [0039]), such as phenyl or 4-biphenyl ([0037]).  An embodiment is disclosed:

    PNG
    media_image2.png
    365
    397
    media_image2.png
    Greyscale

(page 23) such that Ar1-3 = unsubstituted aromatic hydrocarbon group (terphenyl or naphthyl) and Ar4 = unsubstituted naphthyl group of Applicant’s formula (1).  Yabunouchi et al. further discloses a light-emitting layer (preferably emitting blue) comprising pyrene-based dopant material in combination with an anthracene derivative as host material ([0015], [0094]-[0098]).  However, Yabunouchi et al. still does not explicitly disclose 1) an arylamine compound of Applicant’s formula (3) nor 2) the presence of an electron acceptor of Applicant’s formula (2).
	Regarding point 1, Yokoyama et al. 2 discloses the following compound:

    PNG
    media_image3.png
    400
    601
    media_image3.png
    Greyscale

(page 12) such that r1 = r3-4 = r5 = 0, r2 = r6 = 1, R2 = R6 = substituted aromatic hydrocarbon group (substituted phenyl), and L1 = divalent group represented by Applicant’s formula (B) of Applicant’s formula (3).  Yokoyama et al. 2 discloses that its inventive compounds to have good hole injection characteristic, high hole mobility, good stability, and excellent thermal resistance for use as material comprising the hole-injecting layer of an organic EL device ([0022], [0025]).  It would have been obvious to incorporate the above compound as disclosed by Yokoyama et al. 2 to the hole-injecting/transporting layer of the organic EL device as disclosed by Yabunouchi et al.  The motivation is provided by the disclosure of Yokoyama et al. 2 which teaches that its inventive compounds have good hole injection characteristic, high hole mobility, good stability, and excellent thermal resistance.  However, Yabunouchi et al. in view of Yokoyama et al. 2 does not explicitly disclose the presence of an electron acceptor of Applicant’s formula (2).
Regarding point 2, Blochwitz-Nomith et al. discloses the use of the following radialene compound:

    PNG
    media_image4.png
    181
    261
    media_image4.png
    Greyscale

(with R1 = independently aryl or heteroaryl substituted with electron acceptor groups) such that Ar5-7 = aromatic hydrocarbon or heterocyclic group having an electron acceptor group as a substitution group of Applicant’s formula (2) as p-doping agents for the doping of the hole-transporting layer of an organic EL device, which results in stability, low voltage, and high efficiency ([0043], [0119]); the dopant to matrix concentration is at 1:100 to 1:10 ([0088]).  It would have been obvious to incorporate the above compound as disclosed by Blochwitz-Nomith et al. as additional dopant material to the hole-injecting/transporting layer of the organic EL device as disclosed by Yabunouchi et al. in view of Yokoyama et al. 2.  The motivation is provided by the disclosure of Blochwitz-Nomith et al., which discloses that p-doping such layers with compounds such as the radialene compound results in stability, low voltage, and high efficiency.  
	Notice that the hole-injecting/transporting layer (or “zone”) can be divided into lower and upper sublayers, the former being defined as the “hole injection layer” and the latter being defined as the “hole transport layer.” 

	Regarding Claims 2 and 18-20, notice that the “light-emitting layer” can be defined to only be the upper half of the light-emitting layer of the organic EL device as disclosed by Yabunouchi et al.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Yokoyama et al. 2 (WO 2009/139475 A1) and Blochwitz-Nomith et al. (US 2010/0026176 A1) as applied above and in further view of Yokoyama et al. (WO 2011/059000 A1).
	Yabunouchi et al. in view of Yokoyama et al. 2 and Blochwitz-Nomith et al. discloses the organic electroluminescent (EL) device of Claim 1 as shown above.  However, Yabunouchi et al. in view of Yokoyama et al. 2 and Blochwitz-Nomith et al. does not explicitly disclose a compound of Applicant’s formula (5).
Yokoyama et al. discloses the following:

    PNG
    media_image5.png
    312
    349
    media_image5.png
    Greyscale

(page 20) such that p = 7, D = hydrogen, q = 2, C = unsubstituted aromatic hydrocarbon group (naphthyl), A1 = single bond, and B = substituted aromatic heterocyclic group of Applicant’s formula (5).  Yokoyama et al. discloses its compounds as material comprising the electron-transporting layer of an organic EL device ([0055]), and further discloses that its inventive compounds have high electron mobility and thin-film state stability ([0029]).  It would have been obvious to incorporate the above compound as disclosed by Yokoyama et al. to the electron-transporting layer of the organic EL device as disclosed by Yabunouchi et al. in view of Yokoyama et al. 2 and Blochwitz-Nomith et al.  The motivation is provided by the disclosure of Yokoyama et al which teaches that its inventive electron-transporting compounds have high electron mobility and thin-film state stability.

Response to Arguments
11.	Applicant’s arguments on pages 10-15 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786